Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/1/21 has been considered by the examiner.
Status of the Claims
	Claims 1-9 are pending in the application.  Claim 9 is newly added; support is found in the specification as filed.
Withdrawn Rejections and Response to Arguments
	Applicant’s claim amendments and corresponding remarks filed 12/15/2021 have been entered and are persuasive.  Claims 1-9 are allowed.  Applicant’s argument to this effect is persuasive.  All previously issued rejections are withdrawn.  Please see reasons for allowance as indicated previously in the non-final Office action dated 10/4/2021 in the file wrapper.

Conclusion
Claims 1-9 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617